Citation Nr: 1137493	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-connected left ankle fracture, post operative, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was subsequently transferred to the RO in Wichita, Kansas.

In April 2011, the Veteran presented testimony at a personal hearing conducted in Wichita before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his hearing, the Veteran testified that his left ankle had worsened since his last QTC examination in April 2009.  He reported symptoms including pain, cramping, giving way, and difficulty standing and climbing.  The Veteran reported that he was getting a brace later that month.  When the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  As the Veteran reported that his left ankle symptoms have worsened since his April 2009 VA examination, a remand for another examination is necessary.  

Additionally, the Veteran reported that he began seeking VA treatment at the Wichita VAMC approximately two months earlier.  However, VA records from that facility have not been associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand to obtain his VA records is necessary.

The Veteran also testified that he told Dr. D and Dr. L about his left ankle in approximately 2005-2006.  (Initials used to protect the identity of the Veteran.)  It is unclear whether Dr. D or Dr. L have records pertaining to the Veteran's left ankle.  However, the Board concludes that the Veteran should be afforded an opportunity to submit a release to obtain any relevant records that might be in their possession.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA records from the Wichita VAMC dated from 2011 to the present.  

2.  The Veteran should be asked to complete a release for any relevant private treatment records pertaining to his left ankle, to include any pertinent records from Dr. D and Dr. L as identified during his April 2011 hearing.  Please note that Dr. D and Dr. L's initials are being used to protect the identity of the Veteran.  In all correspondence to the Veteran, use the full names of Dr. D and Dr. L as identified during the hearing transcript (page 9) to aid the Veteran in obtaining any relevant records.  All records for which the Veteran has provided a release should be obtained.  

3.  After the development requested in the first two paragraphs of this remand has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left ankle.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims files must be made available to the examiner, and the examiner should state in the report that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the Veteran's left ankle disability, including symptoms and resulting complications, should be indicated.    

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



